Achor, J.
This court, on April 2, 1965, issued a temporary writ of mandate requiring the respondent to vacate certain entries made in Criminal Cause No. 5708 in respondent court and to appoint pauper counsel for relator for the purpose of an appeal from the judgment in said cause and further requiring respondent to order the appropriate authorities to defray the costs from public funds for the payment of such counsel, transcript, briefs and other expenses necessary in the prosecution of such appeal.
The respondent has filed a certified copy of the record in said cause showing that the matters which were the subject of the temporary writ have been performed.
All issues presented by the petition herein are now therefore moot and, accordingly, this cause is dismissed.
Jackson, C. J., Arterburn, Landis & Myers, JJ., concur.
Note. — Reported in 207 N. E. 2d 817.